      Case 2:21-cv-00208-RJC-MPK Document 11 Filed 06/08/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KEITH ROSARIO,                                       )
                                                     )
                Plaintiff,                           )    2:21-cv-208
                                                     )
        vs.                                          )
                                                     )    District Judge Robert J. Colville
WESTMORELAND COUNTY, PA;                             )    Magistrate Judge Maureen P. Kelly
WESTMORELAND COUNTY                                  )
COMMISSIONER; WESTMORELAND                           )    Re: ECF No. 4
COUNTY PRISON; WARDEN WALTON;                        )
DEPUTY WARDEN LOWTHER; DEPUTY                        )
WARDEN SCHWARZ; LIEUTENANT                           )
TOMASELLO; LIEUTENANT WOLFF;                         )
SERGEANT GILLETTE; SERGEANT                          )
BRADLEY; and JOHN DOE 1-6,                           )
                                                     )
                Defendants.                          )


                                      ORDER OF COURT

       Before the Court is the Honorable Maureen P. Kelly’s May 14, 2021 Report and

Recommendation (ECF No. 10), which recommends that Plaintiff’s Complaint (ECF No. 4) be

dismissed sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and which further recommends:

(1) that all claims against Defendant Westmoreland County Prison be dismissed with prejudice

because they are duplicative of his claims against Defendant Westmoreland County, PA; and (2)

that all other claims be dismissed without prejudice to the filing of an amended complaint.

Objections to Judge Kelly’s Report and Recommendation were due by June 1, 2021. No objections

were filed, and the matter is now ripe for disposition.

       With respect to dispositive matters, the reviewing district court must make a de novo

determination of those portions of the magistrate judge’s report and recommendation to which

objections are made. 28 U.S.C. § 636(b)(1)(B)-(C); Fed. R. Civ. P. 72(b)(3). “The district judge



                                                 1
      Case 2:21-cv-00208-RJC-MPK Document 11 Filed 06/08/21 Page 2 of 3




may accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). The United States

Court of Appeals for the Third Circuit has explained that, “even absent objections to the report and

recommendation, a district court should ‘afford some level of review to dispositive legal issues

raised by the report,’” and has “described this level of review as ‘reasoned consideration.’” Equal

Employment Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017)

(quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)).

       Upon consideration of Judge Kelly’s May 14, 2021 Report and Recommendation and upon

review of the record in this matter, it is hereby ORDERED as follows:

       The Court accepts and adopts Judge Kelly’s Report and Recommendation in its entirety as

the opinion of the Court. Plaintiff’s Complaint (ECF No. 4) is dismissed sua sponte pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim on which relief may be granted. Plaintiff’s

claims against Defendant Westmoreland County Prison are dismissed with prejudice because they

are duplicative of his claims against Defendant Westmoreland County, PA. All other claims are

dismissed without prejudice to the filing of an amended complaint addressing the pleading

deficiencies identified in Judge Kelly’s May 14, 2021 Report and Recommendation. To the extent

that Plaintiff elects to file an amended complaint, the same shall be filed by July 7, 2021.



                                                                      BY THE COURT:

                                                                      s/Robert J. Colville____
                                                                      Robert J. Colville
                                                                      United States District Judge




DATED: June 8, 2021
                                                  2
      Case 2:21-cv-00208-RJC-MPK Document 11 Filed 06/08/21 Page 3 of 3




cc:   Honorable Judge Maureen P. Kelly
      United States Magistrate Judge

      Keith Rosario
      MB-4878
      SCI Albion
      10745 Route 18
      Albion, PA 16475




                                         3
